U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K [X] Annual Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Fiscal Year Ended March 31, 2010 [] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-53523 Link Scaffold Products North America, Inc. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 2102-102 Avenue Edmonton, AB T6P-1W3, Canada (Address of principal executive offices) (780) 449-6111 (Issuer's telephone number) Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered None Not Applicable Securities registered under Section12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [x] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this Chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. Yes []No [x] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company) Accelerated filer  Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [x]No [] The Registrant’s revenues for its fiscal year ended March 31, 2010 were $0. The aggregate market value of the voting stock on March 31, 2010 (consisting of Common Stock, $.001 par value per share) held by non-affiliates can not be determined because Link Scaffold Products North America, Inc. is currently not listed or traded on any stock exchange. Non-affiliates own 2,165,748 shares of the common stock outstanding. Number of shares of common stock as of March 31, 2010: 15,500,000 with par value $.001. DOCUMENTS INCORPORATED BY REFERENCE None. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION The discussion contained in this 10-K under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-K. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-K that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I: Item 1. Business 4 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3.Legal Proceedings 6 Item 4. (Removed and Reserved) 6 PART II: Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9A(T).Controls and Procedures 20 Item 9B. Other Information 20 PART III: Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11.Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accounting Fees and Services 23 PART IV: Item 15. Exhibits, Financial Statement Schedules 24 SIGNATURES: 25 3 ITEM 1. BUSINESS As used herein the terms "We", the "Company", "LKSC", the "Registrant," or the "Issuer" refers to Link Scaffold Products North America, Inc., its subsidiary and predecessors, unless indicated otherwise. We were formerly known as Nevada Central Products Inc, incorporated under the laws of the state of Nevada on May 23rd, 2002 and have never filed for bankruptcy. On April 7, 2005, Nevada Central Products Inc. changed its name to Link Scaffold Products North America, Inc. Link Scaffold Products North America, Inc. (www.linkscaffold.com) through its wholly owned subsidiary, Link Scaffold Services, Inc. provides scaffolding services to the oil & gas, petro-chemical, construction, mining, pulp, and power industries. On January 3, 2005, Nevada Central Products Inc.acquired 100% of Link Scaffold Services Inc. by issuing 9,000,000 common shares of Nevada Central Products Inc., to Porfirio Simões on a post March 7, 2005 split basis.OnMarch 7, 2005, the Company effected an 80 for 1 forward split which resulted in the issued outstanding shares of the Company increasing from 75,000 common shares to6,000,000 common shares.On April 7, 2005, Nevada Central Products Inc. changed its name to Link Scaffold Products North America, Inc. As a result of the acquisition, and name change, Link Scaffold Services Inc. has become a wholly owned subsidiary of Link Scaffold Products North America, Inc. Prior to this acquisition, Link Scaffold Products North America, Inc. had no operations. On October 7th, 2008 the majority of eligible shareholders of Link Scaffold Products North America, Inc approved a share purchase agreement that would allow Link Scaffold Services Inc to cease being a subsidiary of Link Scaffold Products North America, Inc. The Company is now considered a "shell company" as it has no or nominal operations. Our current business plan is to seek to identify a privately-held operating company desiring to become a publicly held company by merging with us through a reverse merger or acquisition. We are a development stage company and a shell company as defined in Rule 405 under the Securities Act of 1933, or the Securities Act, and Rule 12b-2 under the Securities Exchange Act of 1934, or the Exchange Act. As a shell company, we have no operations and no or nominal assets. Although we have no assets or operations, we believe we possess a stockholder base which will make us an attractive merger or acquisition candidate to an operating, privately-held company seeking to become publicly held. Our principal office is located at 2102-102 Avenue, Edmonton, AB Canada, T6P-1W3. Currently, the Company has no known exposures to any current or proposed climate change legislation which could negatively impact the Company’s operations or require capital expenditures to become compliant. ITEM 1A. RISK FACTORS An investment in our common equity is very risky. You should carefully consider the risk factors described below, together with all other information in this annual report before making an investment decision. Additional risks and uncertainties not presently foreseeable to us may also impair our business operations. If any of the following risks actually occurs, our business, financial condition or operating results could be materially and adversely affected. In such case, the trading price of our common stock could decline, and you may lose all or part of your investment. Substantial dilution and probable change in control of the Company and/or managementdue to the potential merger or acquisition. The Company has been seeking, and will continue to seek, potential operatingbusinesses and business opportunities with the intent to acquire or merge withsuch businesses. Its principal purpose is to locate and consummate a merger oracquisition with a private entity. Because of the Company's current status ofhaving only nominal assets and no recent operating history, in the event theCompany does successfully acquire or merge with an operating businessopportunity, it is likely that the Company's current shareholders willexperience substantial dilution and a resultant change in control of theCompany. Full disclosure within limited time makes potential difficulty in compliance. Any target acquisition or merger candidate of the Company will become subject tothe same reporting requirements as the Company upon consummation of any mergeror acquisition. Thus, in the event the Company successfully completes theacquisition of, or merger with, an operating business opportunity, that businessopportunity must provide Form 10 level disclosure in a Form 8-K includingaudited financial statements for at least the two most recent fiscal years or,in the event the business opportunity has been in business for less than twoyears, audited financial statements will be required from the period ofinception. This could limit the Company's potential target businessopportunities due to the fact that many private business opportunities either donot have audited financial statements or are unable to produce auditedstatements without substantial time and expense. Limitation in use of Form S-8 and Form 8-K by shell companies. Effective August 22, 2005, the Commission adopted a series of rules and ruleamendments designed to deter fraud and abuse through the use of reporting shellcompanies. The most significant rule changes were as follows: (i) shellcompanies are prohibited from using Form S-8 to register offerings of securities during the period a company is defined as a shell company and for 60 daysthereafter; and (ii) upon completion of a transaction whereby a company ceases to be a shell company, the company must file Form 10 level disclosure in a Form 8-K within four business days after completing the transaction. The changes to the Form 8-K rules may limit the number of business opportunities that would be interested in completing a transaction with the Company. Limited operating history makes potential difficult to assess The Company has limited financial resources and no operating activities. The Company will, in all likelihood, continue to sustain operating expenses without corresponding revenues, at least until the consummation of a business combination. This will most likely result in the Company incurring a net operating loss which will increase continuously until the Company can consummate a business combination with a target company. There is no assurance that the Company can identify such a target company and consummate such a business combination. We need additional financing and there is no assurance it can be obtained; and any such future financings may significantly dilute your equity interest in our stock. We currently have insufficient capital to meet our development plans for our expanding services, and require an inflow of additional capital or financing.We expect to engage in future financings over the next several years in which we anticipate efforts to raise additional capital.There can be no assurances that such financings will ever be completed, but any such financings could involve a dilution of the interests of our shareholders upon the issuance of additional shares of common stock and other securities.To the extent we will need additional financing in the immediate or near future to implement our business plan, attaining such additional financing may not be possible.If additional capital is otherwise available, the terms on which such capital may be available may not be commercially feasible or advantageous to us or our shareholders. 4 Our business could suffer if there is a decline of economic conditions and discretionary consumer spending. Although it is likely that a downturn in the economy will have a negative impact on our business, the extent of such impact is uncertain.During the last year, the economies of the major developed nations have been declining, and some private economists declared that in the aftermath of the financial crisis in the United States a global recession is inevitable and on the verge. If consumer confidence does not rise and the global economy does not show signs of recovery in the near future, we may lose a significant portion of our business, revenue and opportunities. The loss of the services of Porfirio Simões, our President, could seriously harm our business. Our future success depends, to a significant extent, on the continued services of our senior management and our ability to retain and motivate our other key employees. Specifically, the loss of the services of Porfirio Simões, our President, would have a material, adverse effect on our business, results of operations and financial condition. We do not currently maintain key-man life insurance on any of our senior management or other key employees. Our President and a significant shareholder each control a significant portion of our common stock; therefore you may have no effective voice in our management. Our President, Mr. Simões, beneficially owns approximately 86.02% of our common stock, including shares are owned in the name of Link Scaffold Services Inc., of which Mr. Simões is the majority shareholder. Accordingly, our President will be able to exercise significant influence over all matters requiring stockholder approval. If you purchase shares of our common stock, you may have no effective voice in our management. Our stock may be subject to substantial price and volume fluctuations due to a number of factors, many of which will be beyond our control and may prevent our stockholders from reselling our common stock at a profit. The securities markets have experienced significant price and volume fluctuations in the past. This market volatility, as well as general economic, market or political conditions, could reduce the market price of our common stock in spite of our operating performance. Investors may be unable to resell their shares of our common stock for a profit. The decline in the market price of our common stock and market conditions generally could adversely affect our ability to raise additional capital, to complete future acquisitions of or investments in other businesses and to attract and retain qualified technical and sales and marketing personnel. Our stock trades on the Grey Sheets and could be difficult to buy and sell. There are no market makers for our security. It is not listed, traded or quoted on any stock exchange, the OTCBB or the Pink Sheets. Trades in grey market stocks are reported by broker-dealers to their Self Regulatory Organization (SRO) and the SRO distributes the trade data to market data vendors and financial websites so investors can track price and volume. Since grey market securities are not traded or quoted on an exchange or interdealer quotation system, investor's bids and offers are not collected in a central spot so market transparency is diminished and Best Execution of orders is difficult. We have not paid, and do not intend to pay cash dividends in the foreseeable future. We have not paid any cash dividends on our common stock and do not intend to pay cash dividends in the foreseeable future. We intend to retain future earnings, if any, for reinvestment in the development and expansion of our business. Dividend payments in the future may also be limited by financing agreements or covenants contained in securities that we may issue, such as those contained in the Purchase Agreement and the related definitive financing documents. Any future determination to pay cash dividends will be at the discretion of our board of directors and depend on our financial condition, results of operations, capital and legal requirements and such other factors as our board of directors deems relevant. Our business plan is based, in part, on estimates and assumptions which may prove to be inaccurate and accordingly our business plan may not succeed. The discussion of our business incorporates management’s current best estimate and analysis of the potential market, opportunities and difficulties that we face.There can be no assurances that the underlying assumptions accurately reflect our opportunities and potential for success.Competitive and economic forces on marketing, distribution and pricing of our products make forecasting of sales, revenues and costs extremely difficult and unpredictable. We may need to issue more stock, which could dilute your stock. If we do not have enough capital to meet our future capital requirements, we may need to conduct additional capital-raising in order to continue our operations.To the extent that additional capital is raised through the sale of equity and/or convertible debt securities, the issuance of such securities could result in dilution to our shareholders and/or increased debt service commitments.Accordingly, if we issue additional stock, it could reduce the value of your stock. Fluctuations in foreign exchange rates, especially a depreciation of the Canadian dollar against the U.S. dollar, could negatively impact our results of operations, which we record in U.S. dollars. We are located in Canada. We use local currency (primarily Canadian dollars) as the functional currency for our financial statements. Exchange rates between Canadian dollars and U.S. dollars in recent years have fluctuated significantly and may continue to do so in the future. Because we record the financial results of our non-U.S. operations in U.S. dollars, depreciation of the Canadian dollar against the U.S. dollar would reduce the contribution, in U.S. dollar terms, of our Canadian operations and would consequently have a negative impact on our consolidated results of operations. 5 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The Company currently maintains a mailing address at 2102-102 Avenue, Edmonton, AB Canada, T6P-1W3. The Company’s telephone number there is (780) 449-6111. Other than this mailing address, the Company does not currently maintain any other office facilities, and does not anticipate the need for maintaining office facilities at any time in the foreseeable future. The Company pays no rent or other fees for the use of the mailing address as these offices are used virtually full-time by other businesses of the Company’s sole officer and director. It is likely that the Company will not establish an office until it has completed a business acquisition transaction, but it is not possible to predict what arrangements will actually be made with respect to future office facilities. ITEM3. LEGAL PROCEEDINGS We may be subject to, from time to time, various legal proceedings relating to claims arising out of our operations in the ordinary course of our business. We are not currently a party to any legal proceedings, the adverse outcome of which, individually or in the aggregate, would have a material adverse effect on the business, financial condition, or results of operations of the Company. ITEM4. (REMOVED AND RESERVED) PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Trading Market for Common Equity The Company is authorized to issue 500,000,000 shares of common stock with a $0.001 par value and as of October 7, 2010, we had 15,500,000 shares of common stock issued and outstanding and owned by 19 shareholders of record.Of those 15,500,000 shares of common stock, none were free trading. Our common stock is not traded on any exchange. We plan to have our shares of common stock quoted on the Over-The-Counter Bulletin Board. The Over-The-Counter Bulletin Board is a quotation medium for subscribing members only. And only market makers can apply to quote securities on the Over-The-Counter Bulletin Board. We cannot guarantee that we will obtain a market maker or such a quotation. Although we will seek a market maker for our securities, our management has no agreements, understandings or other arrangements with market makers to begin making a market for our shares. There is no trading activity in our securities, and there can be no assurance that a regular trading market for our common stock will ever be developed, or if developed, will be sustained. A shareholder in all likelihood, therefore, will not be able to resell their securities should he or she desire to do so when eligible for public resale. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops. We have no plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in any of our securities. Holders. As ofOctober 7, 2010, there were 19 holders of record of our common stock. Voting Rights Holders of the shares of common stock are entitled to one vote per share on all matters submitted to a vote of the shareholders. Shares of common stock do not have a cumulative voting right, which means that the holders of a majority of the shares voting for the election of the board of directors can elect all members of the board of directors. Dividend Rights Holders of record of shares of common stock are entitled to receive dividends when and if declared by the board of directors out of funds of the company legally available therefore. Dividend Policy We have never paid any cash dividends on our common shares, and we do not anticipate that we will pay any dividends with respect to those securities in the foreseeable future. Our current business plan is to retain any future earnings to finance the development of our business. Liquidation Rights Upon any liquidation, dissolution or winding up, holders of shares of common stock are entitled to receive pro rata all of the assets of the company available for distribution to shareholders, subject to the prior satisfaction of the liquidation rights of the holders of outstanding shares of Preferred Stock. Preemptive Rights Holders of common stock do not have any preemptive rights to subscribe for or to purchase any stock, obligations or other securities of the Company. Registrar and Transfer Agent Heritage Trust, 4 King Street West, Toronto, ONTM5H 1B6,Canada is our transfer agent and registrar of our common stock. Its telephone number is (416)364-9509 Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities None. Purchases of Equity Securities by theIssuer and Affiliated Purchasers None. Equity Compensation Plan and Stock Option Plan Information The Company, at the current time, has no stock option plan or any equity compensation plans. 6 ITEM 6. SELECTED FINANCIAL DATA If the registrant qualifies as a smaller reporting company as defined by Rule 229.10(f)(1), it is not required to provide the information required by this Item. ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward-Looking Statements Certain statements in this report, including statements of our expectations, intentions, plans and beliefs, including those contained in or implied by "Management's Discussion and Analysis" and the Notes toFinancial Statements, are "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties that may be outside our control. The words “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update or revise any forward-looking statements. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, the realization of our deferred tax assets, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion strategy, our ability to achieve operating efficiencies, our dependence on distributors, capacity, suppliers, industry pricing and industry trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations and the risk factors described from time to time in our other documents and reports filed with the Securities and Exchange Commission (the "Commission"). Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to compete effectively with other companies in the same industry; 2) our ability to raise sufficient capital in order to effectuate our business plan; and 3) our ability to retain our key executives. Revenues We had no revenues during both years ended March 31, 2010 and 2009 due to no operating activities as a shell company. Expenses We had professional fees of $8,957 for the year ended March 31, 2010, compared to professional fees of $32,392 during the year ended March 31, 2009. The professional expenses were in connection with accounting, filing fees and transfer agent fees. We expect increases in expenses through the fiscal year 2011. In addition, we expect cash outlays for professional fees to increase to around $20,000 per year for compliance with the reporting requirements of the Securities and Exchange Commission. Any change in our revenues or operating expenses would have a material effect on our net income (loss), and we anticipate that our net profit or loss, and operating profit or loss, will begin to vary widely from time period to time period once we increase our operations.As we increase our operations, we anticipate a growth in our revenues.As we expand, we also anticipate an increase in expenses as we will need to purchase more supplies and equipment.However, in purchasing more, we may be able to achieve economies of scale, thereby increasing our revenues at a higher rate than our expenses.This will cause our net profit to vary from time period to time period as we continue to expand.Nevertheless, a decline in economic conditions or consumer spending could create a decline in revenues, which would also cause our net profit or loss to vary widely from time period to time period.While a declining economic trend is possible, we cannot be certain of the extent of the impact such a decline may have. Income Taxes We had no income taxes during both years ended March 31, 2010 and 2009 due to no operating activities as a shell company. Income/Losses We had a net loss of $8,957 during the year ended March 31, 2010, compared to net loss of $32,392 during the year ended March 31, 2009. The net losses in both years ended March 31, 2010 and 2009 were due to the professional services rendered in connection with accounting, filing fees and transfer agent fees, during these years. Impact of Inflation We believe that inflation has had a negligible effect on operations since inception. We believe that we can offset inflationary increases in the cost of operations by increasing sales and improving operating efficiencies. Liquidity and Capital Resources We had no cash flows from operating activities during both fiscal years ended March 31, 2010 and 2009. We had no cash flows from investing activities during both fiscal years ended March 31, 2010 and 2009. We had no cash flows from financing activities during both fiscal years ended March 31, 2010 and 2009. We had no cash on hand as of March 31, 2010. Off-Balance Sheet Arrangements Our company has not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have · an obligation under a guarantee contract, · a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets, · any obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument, or · any obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by us and material to us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging or research and development services with us. 7 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We do not use derivative financial instruments in our investment portfolio and have no foreign exchange contracts. Our financial instruments consist of cash and cash equivalents, trade accounts receivable, accounts payable and long-term obligations. We consider investments in highly liquid instruments purchased with a remaining maturity of 90 days or less at the date of purchase to be cash equivalents. However, in order to manage the foreign exchange risks, we may engage in hedging activities to manage our financial exposure related to currency exchange fluctuation. In these hedging activities, we might use fixed-price, forward, futures, financial swaps and option contracts traded in the over-the-counter markets or on exchanges, as well as long-term structured transactions when feasible. Foreign Exchange Rates We are located in Canada. We use local currency (primarily Canadian dollars) as the functional currency for our financial statements. Exchange rates between Canadian dollars and U.S. dollars in recent years have fluctuated significantly and may continue to do so in the future. Because we record the financial results of our non-U.S. operations in U.S. dollars, depreciation of the Canadian dollar against the U.S. dollar would reduce the contribution, in U.S. dollar terms, of our Canadian operations and would consequently have a negative impact on our consolidated results of operations. We are located in Canada. We use local currency (primarily Canadian dollars) as the functional currency for our financial statements. As a result, changes in the relative values of U.S. Dollars and Canadian dollars affect our reported levels of revenues and profitability as the results are translated into U.S. Dollars for reporting purposes. Fluctuations in exchange rates between the U.S.dollar and Canadian dollars affect our gross and net profit margins and could result in foreign exchange and operating losses. Our results of operations and cash flow are translated at average exchange rates during the period, and assets and liabilities are translated at the unified exchange rate as quoted by the Bank of Canada at the end of the period. Translation adjustments resulting from this process are included in accumulated other comprehensive income in our statement of shareholders’ equity. We had neither net foreign currency gains nor foreign currency losses in fiscal year ended March 31, 2010. We have not used any forward contracts, currency options or borrowings to hedge our exposure to foreign currency exchange risk. We cannot predict the impact of future exchange rate fluctuations on our results of operations and may incur net foreign currency losses in the future. Our financial statements are expressed in U.S.dollars but the functional currency of our operating subsidiary is Canadian dollars. The value of your investment in our stock will be affected by the foreign exchange rate between U.S.dollars and Canadian dollars. To the extent we hold assets denominated in U.S.dollars, including the net proceeds to us from any offering, any appreciation of the Canadian dollars against the U.S.dollar could result in a change to our statement of operations and a reduction in the value of our U.S.dollar denominated assets. On the other hand, a decline in the value of Canadian dollars against the U.S.dollar could reduce the U.S.dollar equivalent amounts of our financial results, the value of your investment in our company and the dividends we may pay in the future, if any, all of which may have a material adverse effect on the price of our stock. The exchange rates used to translate amounts in Canadian dollars into U.S. Dollars for the purposes of preparing the consolidated financial statements or otherwise stated in this MD&A were as follows: March 31, 2010 March 31, 2009 Balance sheet items, except for the registered and paid-up capital as of March 31, 2010 and 2009 USD .99: CAD 1 USD .79: CAD 1 Amounts included in the statement of operations, statement of changes in stockholders’ equity and statement of cash flows for the years ended March 31, 2010 and 2009 USD .92: CAD 1 USD .90: CAD 1 8 ITEM8. FINANCIAL STATEMENTS Link Scaffold Products North America, Inc.March 31, 2010 Page Financial Statements Report of Independent Registered Public Accounting Firm 10 Balance Sheets 11 Statements of Operations 12 Statements of Cash Flows 14 Statement of Changes in Stockholders’ Deficiency 15 Notes to Financial Statements
